              Case 2:20-cr-00079-RAJ Document 39 Filed 12/02/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO. CR20-079RAJ
11
                              Plaintiff
12                                                         ORDER TO SEAL
                         v.
13
      JODI HAMRICK,
14
                              Defendant.
15
16         Having read the Government’s Motion to Seal and due to the sensitive information
17 contained therein, it is hereby ORDERED that the Opposition to Motion Objecting to
18 Imposition of a Special Condition of Pretrial Release, shall remain sealed.
19         DATED this 2nd               day of December, 2020.
20
21
22
                                                         A
                                                        HON. RICHARD A. JONES
23                                                      United States District Judge
24
25
26
27
28
                                                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Order to Seal                                                            SEATTLE, WASHINGTON 98101
     U.S. v. Hamrick, CR20-079JCC - 1                                               (206) 553-7970
